DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/7/2021 has been entered.
 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3, 4, 6, 7, and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loefberg (US 4491959) in view of Narsutis et al. (US 5945145, hereinafter ‘Narsutis’) and Su et al. (US 2013/0322790, hereinafter ‘Su’).

However, Narsutis teaches providing a gusseted block shaped packaging with a longitudinal sealed seam in the form of a fin seal arranged on the back wall (74) whereby the fin seal is formed by two longitudinal sealing strips comprising a pressure sensitive adhesive (@88), the longitudinal sealing strips are arranged on a side of the film facing the product space and extend parallel to the side edges of the film, wherein each longitudinal sealing strip is arranged adjacent to a non-sealing end region, each non-sealing end region is delimited by the side edge arranged on the same side of the film, whereby the sealing strips are peelable and resealable (see Fig. 13).
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the fin seal taught by Narsutis to the packaging taught by Loefberg, in order to allow resealable access as taught by Narsutis (col. 1, ll. 51-56).
Loefberg as modified above discloses all materials of the claims except does not expressly disclose the particular materials of construction as claimed. 
However, Su is one of myriad references teaching using multilayer film comprising polyolefins (para 0134) in packaging construction.


Loefberg as modified above discloses the claimed invention as set forth above, except does not expressly disclose the exact end region width, the print layer, or specific size ranges as claimed.
However, it is noted that each of these differences between the claimed invention and the prior art cited were absolutely within the level of general knowledge in the art at the time of the invention as common variations of packaging design for reasons such as increased strength, decreased manufacturing costs, advertising, etc. These features are so well known that specific siting of prior art demonstrating such is unnecessary, as the features are certainly within the level of ordinary skill in the art since prior to the invention by applicant.
It would have been an obvious matter of design choice to create the packaging disclosed by Loefberg as modified above with the claimed sizes, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to create the packaging disclosed by Loefberg as modified above with the claimed size ranges, since it has been held that where the general conditions of 
Loefberg as modified above discloses the claimed invention except for the assembly further comprising the print layer as claimed. It has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability. In re Gulack, 217 USPQ 401, (CAFC 1983). The fact that printed matter may be placed on the substrate may render the device more convenient by providing an individual with a specific type of information does not alter the functional relationship. Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability.
The Examiner asserts that the Loefberg as modified above assembly is the same structure claimed by applicant and the sole difference is in the presence of printed material. Thus, there is no novel and unobvious functional relationship between the printed matter (e.g., indicia or instructions on the assembly to inform the proper folding of the assembly into a package) and the substrate (e.g., assembly), which is required for patentability.
.




Response to Arguments
5.	Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423.  The examiner can normally be reached on Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
June 16, 2021